Citation Nr: 0732514	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back and neck 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied service connection for 
a neck and back condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Medical records and the veteran's report of current back and 
neck symptoms provide competent evidence of a current low 
back and neck condition.  Service medical records demonstrate 
a neck strain in September 1983 and a lower back strain in 
October 1984 that were sustained in service.  At his August 
2007 hearing, the veteran reported a continuity of low back 
pain and neck pain since his service.

The Board notes that the veteran underwent a VA examination 
for his neck and back condition in November 2004.  The 
diagnosis was stenosis of the neck and moderate to marked 
degenerative disk disease of the low back.  However, the VA 
examiner did not give an etiology regarding the veteran's low 
back and neck condition.  Additionally, the examiner was not 
afforded the opportunity to review the veteran's claim file.

A VA examination is needed to obtain a competent opinion as 
to whether there is a current low back and neck condition 
related to injuries in service. 

The veteran also testified that he had an appointment with 
his private physician, Dr. Rutigliano, later in August 2007.  
Records of this treatment are not a part of the claims folder

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
all records of the veteran's treatment 
for low back or neck disabilities from 
Dr. Rutigliano.  The veteran is advised 
that VA can only obtain records for which 
he submits the necessary releases.

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a low back or neck condition 
related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
questions: 1) does the veteran have a 
current low back or neck disability?  2) 
If the veteran is found to have a current 
low back or neck disability, is it at 
least as likely as not (50 percent or 
greater probability) that the current low 
back or neck disability had its onset in 
service or is the result of a disease or 
injury in active service?

2.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

